DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KEVIN R. GUALANO on November 24, 2021.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A repair structure on a system substrate comprising: 
a pixel circuit comprising two types of fuses and a repair contact pad and being configured to:
disconnect a defective micro device associated with the pixel circuit from the pixel circuit via a first fuse; 
populate the repair contact pad with a functional device; and 
connect the functional device to the pixel circuit through a second fuse.

2. (Currently Amended) The repair structure of claim 1, wherein the first fuse is operative to open and disconnect the defective micro device from the pixel circuit 

3. (Currently Amended) The repair structure of claim 1, wherein the repair contact pad is shared between the pixel circuit and the defective micro device and an adjacent pixel circuit and an adjacent micro device.

defective micro device, wherein the conductive layer is extended into the second fuse.

5. (Currently Amended) The repair structure of claim 2, further comprising: a dielectric layer extended over the second fuse for electrical isolation in case the repair contact pad is not coupled to the pixel circuit.

6. (Currently Amended) The repair structure of claim 5, wherein the dielectric layer is composed of one of[[:]] polyamide, silicon nitride, and silicon oxide.

7. (Currently Amended) The repair structure of claim 2, wherein the first fuse is activated by one of[[:]] a programmable switch or a laser.

8. (Currently Amended) The repair structure of claim 2, further comprising a spare circuit, wherein the spare circuit is coupled to the repair contact pad for receiving a spare micro device through the second fuse.

10. (Currently Amended) The repair structure of claim 8, further comprising a defect mapping block to redirect data from one of[[:]] a defective circuit or a defective device to the spare circuit through the second fuse.

Claims 13-14 have been cancelled.

Claims 1-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/							/DONGHAI D NGUYEN/November 26, 2021 	                                Primary Examiner, Art Unit 3729